J-A08011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: M.S.S.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.K.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 2759 EDA 2019

               Appeal from the Order Entered August 28, 2019
      In the Court of Common Pleas of Chester County Orphans' Court at
                          No(s): No. AD-18-0049


BEFORE: LAZARUS, J., KUNSELMAN, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                                 FILED MAY 11, 2020

       Maternal Grandmother, S.K., appeals from the trial court’s August 28,

2019 order and September 5, 2019 amended order1 denying her petition for

adoption of her grandson, M.S.S. (born 5/2011), and granting N.D.’s petition

to adopt M.S.S.2 The trial judge’s thoughtful consideration of record evidence,




____________________________________________


1Contrary to the trial judge’s statement that the instant order granting N.D.’s
petition to adopt becomes final after the timely filing of exceptions,
Pennsylvania Orphans’ Court Rule 8.1 states that “no exceptions or post-trial
motions may be filed to any order or decree of the Orphans’ Court.” See
Pa.O.C.R. 8.1. Thus, S.K. has properly appealed from the court’s final orders
dated August 28, 2019, and September 5, 2019.

2 Although the caption only reflects the appeal as being taken from a single
order dated August 28, 2019, S.K. actually appeals from both the August 28,
2019 order granting N.D.’s petition and the September 5, 2019 amended
order.
J-A08011-20



with a focus on M.S.S.’s best interests, supports the decision to grant N.D.’s

petition to adopt.3 Thus, we affirm.

       M.S.S. was born in May 2011 in New York City where he lived with

Mother and S.K.        M.S.S. has an older half-sister who lives with S.K.     In

November 2012, the local New York child protective services agency became

involved with M.S.S.’s parents, Mother and Father, due to Mother’s substance

abuse issues. In February 2013, M.S.S. was found to be a “neglected child,”

as defined by New York’s Family Court Act. See N.Y. Family Court Act § 1012.

As a result of that determination, M.S.S. was “paroled to . . . Father,”4 with

agency supervision.       Order, 2/11/13.        In June 2013, Father was granted

custody of M.S.S., to be supervised for 12 months by a child protective

agency. In June 2014, S.K. filed a petition against Father for visitation of

M.S.S. In July 2014, the court granted Father full and final custody of M.S.S

and entered an order terminating New York’s jurisdiction over the proceeding.

       At the same time, the court also granted S.K. visitation rights as follows:

from July 28-31, 2014, at 4 PM at S.K.’s residence; between August 29-

September 7, 2014, as agreed upon between the parties; and every second
____________________________________________


3 Judge Platt’s commitment to this matter is most evident in several of her
statements made at the conclusion of the adoption hearings. See N.T.
Adoption Proceeding, 8/19/19, at 172 (At “4:30 this morning my eyes were
wide open and I’m thinking about M[.S.S.], and he’s in my heart, and [S.]K[.]
is in my heart, and [N.]D[.] is in my heart[.]”); id. (This was “[p]robably the
most difficult case I’ve had in 22 years.”).

4New York Family Court’s use of the word “paroled” is akin to being granted
physical custody of a minor in Pennsylvania.


                                           -2-
J-A08011-20



and fourth weekend of the month after September 7, 2014. After December

2014, Father stopped making M.S.S. available for visits with S.K. On March

22, 2016, S.K. filed a petition in New York against Father to enforce the

previously entered visitation order claiming that Father had failed to comply

with the order by “do[ing] what he wants when he wants.” Petition to Enforce,

3/22/16, at 1-2.

       M.S.S. lived with Father and N.D., his paramour, until they separated in

early 2015.5 When Father and N.D. ended their relationship, M.S.S. moved

to West Chester, Pennsylvania, where he lived with N.D. On April 1, 2016,

Father executed a power of attorney (POA) appointing N.D. to have permanent

physical and legal custody of M.S.S.           The POA granted N.D. the right to

authorize medical, dental and optical treatments for M.S.S. and gave her full

power and authority to further M.S.S.’s education and enroll him in any

activities.6 On July 6, 2016, N.D. filed a complaint in Chester County against

Father and Mother seeking custody of M.S.S. In her complaint, N.D. alleged

that she “does not know of a person not a party to the proceedings who has

physical custody of [M.S.S.] or claims to have custody or visitation rights with

respect to [M.S.S.].” Custody Complaint, 7/6/16, at ¶ 9. On July 11, 2017,

S.K. filed a complaint in Chester County against N.D., Mother, and Father,

____________________________________________


5 At some point prior to their separation, Father and N.D. moved to
Pennsylvania with M.S.S.

6 Father and N.D. had been in a four-year relationship at the time he executed
the POA.

                                           -3-
J-A08011-20



seeking partial physical custody of M.S.S. and alleging she has standing to

bring the action based on the New York visitation order. In October 2017, the

trial court entered an order granting sole legal and physical custody of M.S.S.

to N.D. On April 10, 2018, the court entered an order granting S.K. visitation,

based on the following schedule: on April 10, 2018, from 4:30-5:30 p.m. and

on April 21, 2018, from 1-6 p.m. p.m.; then, every four weeks on an agreed-

upon Saturday or Sunday from 1-6 p.m. for six consecutive months; and then,

weekend visits every eight weeks from an agreed-upon Saturday morning to

Sunday evening.

      On July 12, 2018, N.D. filed petitions to involuntarily terminate Mother’s

and Father’s parental rights to M.S.S. On the same date, N.D. filed a petition

to adopt M.S.S.     After hearings on the termination petitions, the court

terminated Mother’s and Father’s parental rights on December 20, 2018.

      On January 9, 2019, S.K. filed a competing petition for adoption.

Adoption hearings were held before Judge Platt on March 13-14, 2019, and

August 16-19, 2019. On August 28, 2019, the court entered an order granting

N.D.’s petition to adopt M.S.S. and denying S.K.’s petition. On September 5,

2019, the court entered an amended order reflecting M.S.S.’s new adopted

name.   S.K. filed timely notices of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.

      On appeal, S.K. raises the following issues for our consideration:

      (1)   Did the [t]rial [c]ourt abuse its discretion and err in
            believing the needs and welfare of [M.S.S.] proposed to be
            adopted, also stated as the “best interests” standard, would

                                     -4-
J-A08011-20


           be promoted by the Adoption Petition of N[.]D[.] being
           granted and not the Adoption Petition of . . . [S.K.] being
           granted.

     (2)   Did the [t]rial [c]ourt abuse its discretion and err in denying
           S[.]K[.]’s petition for adoption while granting the petition
           for adoption of N[.]D[.] despite knowing [N.]D[.] committed
           actions and non-actions for years of obstructive behavior
           aimed at thwarting [S.K.’s] involvement.

     (3)   Did the [t]rial [c]ourt abuse its discretion and err in denying
           [S.K’s] petition for adoption while granting the petition for
           adoption of [N.]D[.] when [N.D[.], obtaining a temporary
           guardianship of [M.S.S.] from the natural father, knowingly
           failed to comply with an existing New York State custody
           order granting [S.K.] visitation with M.S.S. and knowingly
           kept [M.S.S.] from his true family.

     (4)   Did the [t]rial [c]ourt abuse its discretion and err in denying
           . . . [S.]K[.]’s petition for adoption while granting the
           petition for adoption of N[.]D[.] while knowing and
           overlooking the actions of [N.]D[.], filing for custody of
           [M.S.S.] through the Chester County Court of Common
           Pleas and knowingly lying in her complaint for custody when
           she failed to comply with the Rules of Civil Procedure and
           lied and misled the court that there was no outstanding and
           existing New York State [c]ustody order granting [S.K.]
           visitation with M.S.S.

     (5)   Did the [t]rial [c]ourt abuse its discretion and err in denying
           . . . [S.K.’s] petition for adoption while granting the petition
           for adoption of N[.]D[.] while knowing and overlooking the
           continuing actions of [N.]D[.] in failing to follow Chester
           County orders granting [S.K.], in response to her own
           custody complaint in Chester County, visitation and phone
           contact, when [N.]D[.] failed to set up visits and phone calls
           on a consistent basis between [M.S.S.] and [S.K.], sister,
           aunt, and other family members from 2016 through 2019
           leading up to the time of the adoption decision of the trial
           court.

     (6)   Did the [t]rial [c]ourt abuse its discretion and err in denying
           . . . [S.K.’s] petition for adoption while granting the petition
           for adoption of N[.]D[.] while knowing and overlooking the
           continuing actions of [N.]D[.] in swearing to and filing legal
           documents, including but not limited to, maintaining

                                     -5-
J-A08011-20


            [M.S.S.] had post[-]traumatic stress disorder ([]PTSD[])
            and had undergone years of needed therapy when, in fact,
            it was shown through testimony at the four[-]day trial that
            this was untrue.

      (7)   Did the [t]rial [c]ourt abuse its discretion and err in denying
            . . . [S.K.’s] petition for adoption while granting the petition
            for adoption of N[.]D[.] when it gave too much weight and
            credence to the “strong, repeated preference” of a[] seven[-
            ][-]year[-]old child [to live with the person] who maintained
            control of him for the vast majority of the time leading up
            to the time of his meeting and discussion with the [trial]
            court and for failing to acknowledge that a seven[-]year[-
            ]old child was obviously influenced by the current guardian
            who was housing and feeding him while continuously
            maintaining onerous influence upon [M.S.S.].

      (8)   Did the [t]rial [c]ourt abuse its discretion and err in denying
            . . . [S.K.’s] petition for adoption while granting the petition
            for adoption of N[.]D[.], knowing that [S.K.] wanted
            [M.S.S.] to be raised with his family in New York with his
            own sister, when it ignored its own findings in an earlier
            court case when it stated that the policy in Pennsylvania is
            that, absent compelling reasons to the contrary, siblings
            should be raised together and that this factor is not diluted
            when the children involved are half[-]brothers and sisters
            and that this decision also flies in the face of Family Finding
            and Kinship Care statutes of the [s]tate of Pennsylvania
            which mandates that [f]amily should be the first resource
            for a child in this type of situation.

      (9)   Did the [t]rial [c]ourt abuse its discretion and err in denying
            . . . [S.K.’s] petition for adoption while granting the petition
            for adoption of N[.]D[.] when it relied on the opinions of the
            [guardian ad litem (GAL)], the child’s counsel[,] and his
            school counsel[]or when they showed obvious bias for
            [N.D.] and against [S.K.] throughout the proceedings in
            court.

Appellant’s Brief, at 14-17.

      This Court reviews a determination under the Adoption Act for an abuse

of discretion. In re K.D., 144 A.3d 145, 151 (Pa. Super. 2016). We will not



                                      -6-
J-A08011-20



conclude that there is an abuse of discretion “merely because a reviewing

court would have reached a different conclusion.”          Id. (citation omitted).

Rather, “[a]ppellate courts will find a trial court abuses its discretion if, in

reaching a conclusion, it overrides or misapplies the law, or the record shows

that the trial court's judgment was either manifestly unreasonable or the

product of partiality, prejudice, bias or ill will.” Id. (citation omitted).

      Once parental rights have been terminated, anyone may become the

adoptive parent, and the best interests of the child is the controlling factor in

a court’s decision regarding adoption. In re Adoption of Hess, 608 A.2d 10,

13 (Pa. 1992). We have stated, “[i]n both custody and adoption matters, our

paramount concern is the best interests of the child.         This ‘best interests’

determination is made on a case-by-case basis, and requires the weighing of

all factors which bear upon a child’s physical, intellectual, moral, and spiritual

well-being.” In re Adoption of A.S.H., 674 A.2d 698, 700 (Pa. Super. 1996)

(citations omitted); see also 23 Pa.C.S. § 2902(a). Finally, when this Court

reviews a trial court’s “best interests” analysis in adoption matters, our scope

of review is as follows:

      An appellate court is not bound by findings of fact made by the
      trial court which are unsupported in the record, nor is it bound by
      the court’s inferences drawn from the facts. However, on issues
      of credibility and weight of the evidence, an appellate court defers
      to the findings of the trial judge, who has had the opportunity to
      observe the proceedings and the demeanor of the witnesses. Only
      where it finds that the custody order is manifestly unreasonable
      as shown by the evidence of record will an appellate court interfere
      with the trial court’s determination.

A.S.H., 674 A.2d at 700 (citations and internal quotation marks omitted).

                                       -7-
J-A08011-20



      In In re Adoption of D.M.H., 682 A.2d 315 (Pa. Super. 1996), our

Court reiterated the appropriate weight to be given to grandparent-grandchild

relationships in adoption cases, noting that:

         While [23 Pa.C.S. § 2701 of] the [Adoption] Act does not
         reflect a preference for a grandparent’s adoption, it clearly
         does not exclude grandparents from being considered as
         prospective adoptive parents. A grandparent seeking to
         adopt a grandchild also must indicate his or her relationship
         to that child in the [p]etition to [a]dopt. 23 Pa.C.S. §
         2701(1). This requirement indicates that a relationship
         between the proposed adoptive parent and the adoptee is a
         relevant consideration.

      In re Adoption of Hess, [608 A.2d 10,] 13 [(Pa. 1991)]. There
      is neither a presumption for, nor a presumption against,
      grandparents who want to adopt their grandchildren.

Id. at 347.

      Instantly, S.K. and N.D. fully participated in the adoption hearings. The

trial court acknowledged that both parties agree that it is important for M.S.S.

to “understand[] his ethnic and cultural background,         . . . maintain[] a

connection to his natural mother’s side of the family [as well as] with his half-

sister, and . . . [that his] happiness and security are paramount for [his] long

term success.” Summary Decision and Order, 8/24/19, at 2-3. Judge Platt

also commended S.K. for her perseverance in maintaining contact and visits

with M.S.S., as her health permitted.       Id. at 4.   However, despite S.K.’s

familial connection to M.S.S. and stalwart efforts to maintain contact with her

grandson, the trial judge concluded that adoption by N.D. would benefit M.S.S.

the most. To support her decision to grant N.D.’s petition to adopt M.S.S.,

Judge Platt found that: (1) M.S.S. had a strong preference to be adopted by

                                      -8-
J-A08011-20



N.D., identifying her as his parental figure and someone who will provide a

safe, secure and loving home and family life as well as protect and nurture

him physically, emotionally, and spiritually; (2) N.D. has been the constant

caregiver for M.S.S. for at least 5 of his 8 years of life; (3) N.D. and M.S.S.

share a deep and healthy bond; (4) N.D. has provided M.S.S. with a stable

and loving environment after he was abandoned by his parents; (5) M.S.S.

has a strong attachment with N.D.’s parents who live locally and care for him

daily when N.D. works; (6) M.S.S. is receiving the support he needs at school

and in the community where he resides with N.D.; (7) N.D. is actively engaged

in M.S.S.’s education; (8) because M.S.S. and his half-sister were not raised

together and “only recently became re-acquainted,” the court would not be

“'separating’ half-siblings who have never lived together” if it granted N.D.’s

petition to adopt; and (9) N.D. was credible in her testimony that she was

unaware that S.K. had court ordered visitation with M.S.S. as N.D. was not a

party to the New York dependency proceedings, Father did not inform N.D. of

his legal obligations under New York custody orders, and N.D. did not have

S.K.’s contact information. Trial Court Opinion, 12/2/19, at 3-6.

      While there certainly is evidence that could support granting S.K.’s

petition to adopt, the fact that M.S.S. has been in N.D.’s primary custody since

2015, has been thriving in her care, has had all his needs provided for him by

N.D., and where M.S.S. clearly expressed his strong preference to stay with

N.D., the scales tip in favor of granting N.D.’s adoption petition. Simply put,

N.D. is the only real mother M.S.S. has known.        Although never an easy

                                     -9-
J-A08011-20



decision when faced with competing petitions to adopt, Judge Platt’s

determination that it would be in M.S.S.’s best interest to grant N.D. the right

to adopt him is supported by the record evidence. A.S.H., supra. Judge Platt

carefully and compassionately weighed of all relevant factors that bear upon

M.S.S.’s physical, intellectual, moral, and spiritual well-being in coming to her

decision.   Id.    We defer to her findings as a trial judge who has had the

opportunity to observe the adoption proceedings and the demeanor of the

witnesses. Id. Accordingly, we find that there was no abuse of discretion and

affirm the trial court’s orders.7

     Orders affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/20




____________________________________________


7 We share in Judge Platt’s hope that the parties will maintain a post-adoption
relationship, whether they enter into a statutory agreement or take each other
at their word. See 23 Pa.C.S. § 2731-2742 (voluntary agreement for
continuing contact after adoption).

                                          - 10 -